DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 6/24/2022, with respect to the rejection(s) of claim(s) 1, 3-6 and 12-17 under 35 U.S.C. 103(a) as being unpatentable over Hauber (US 2018/0154591) in view of Westre (US 2004/0081849); claims 2, 7 and 8 under 35 U.S.C. 103(a) as being unpatentable over Hauber (US 2018/0154591) in view of Westre (US 2004/0081849) and further in view of Coates (US 2017/0129180); claims 9, 12 and 13 were rejected under 35 U.S.C. 103(a) as being unpatentable over Hauber (US 2018/0154591) in view of Westre (US 2004/0081849) and further in view of Mark (US 2014/0291886) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied reference Hamlyn (WO2018060559A1, English equivalent available as US20190224925A1).
Hamlyn has been applied to show peening directly the second ply onto the first ply using the peening system.  See the new rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tape dispensing system”, “a heating system” “a peening system” in claim 1, “a needle peening system” in claim 2, “a shot peening system” in claim 3, “an ultrasonically driven peening system” in claim 7, “an electronically actuated peening system” in claim 8, and “a polymer dispensing system” in claim 17.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 14-17 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Hamlyn (WO2018060559A1, English equivalent available as US20190224925A1).

As to claim 1, Hauber discloses an apparatus (such as apparatus 200) comprising: 
a tape dispensing system (tape feed 206); 
a heating system (such as heat source 204); 
a processor; and a memory coupled to the processor (See Figure 1, see also see paragraph 0040, disclosing “System 100 comprises a main controller 118. Main controller 118 may be a computer comprising memory 120, and a processor 122 which is configured to read and write memory 120. The memory 120 may be non-transitory memory, such as flash, ROM, non-volatile static ram, or the like. The memory 120 contains instructions that, when executed by processor 122, control the various subsystems to operate system 100.”), wherein the memory contains instructions that when executed by the processor perform the steps of: 
dispensing from the tape dispensing system a first ply of thermoplastic composite tape over a mandrel; 
dispensing from the tape dispensing system a second ply of thermoplastic composite tape on the first ply.
Hauber does not disclose a peening system; or that the memory contains instructions that when executed by the processor perform the steps of peening directly the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply.
However, Hamlyn discloses a peening system.  See needling device 5, and paragraph 0061, teaching that “The needling device 5, known per se for consolidating mats of fibers, comprises a plurality of needles 51 mounted on a support 52 or needle board, able to be driven, by appropriate means 53, with a back and forth movement in a direction parallel to the needles.”  Hamlyn teaches that the peening system performs the steps of peening directly the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply.  See paragraph 0056, teaching that “The laying up is carried out by means of a laying up device 3 comprising a fiber placement head 30, known per se, allowing automatic contact laying up with bands formed of one or more fibers.  The fibers F enter the head 3 in the form of two layers of fibers, and the head comprises a guiding system 31 for guiding the fibers to the compacting roller 32 in the form of a band of fibers in which the fibers are arranged side by side, for example substantially edge to edge.”.  See also paragraph 0059, disclosing that “The fibers are, for example, continuous flat carbon fibers, of the tows type, comprising a multitude of threads or carbon filaments, with a thermoplastic binder present in an amount of about 2% by weight.”  Paragraph 0008 teaches the benefits of the peening (or needling), teaching that “These needled filaments positioned in the Z direction, in the thickness of the preform, stabilize the dry preform and make it possible to increase the cohesion of the dry preform for the subsequent impregnation step, and thus to avoid delamination of the preform during impregnation, especially in the case of injection of impregnation polymer.”. Additionally, as incorporated into Hauber process, this would result in that the memory contains instructions that when executed by the processor perform the steps of peening the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a peening system; and that the memory contains instructions that when executed by the processor perform the steps of peening the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply in order to increase the cohesion of the dry preform for the subsequent impregnation step, and thus to avoid delamination of the preform during impregnation, especially in the case of injection of impregnation polymer.

As to claim 2, Hamlyn as incorporated discloses that the peening system comprises a needle peening system.

As to claim 14, Hauber discloses a compaction roller (compaction roller 210).  See paragraph 0045, disclosing “Currently applied tape 208 is then compacted to (pressed against) previously applied tape 216 with the polymer 231 disposed between them, by compaction roller 210, causing a strong bond to form between tape ply 208 and tape ply 216.”  Hamlyn also discloses a compaction roller (compacting roller 32).  See paragraph 0032, disclosing “The fiber placement is advantageously automated by means of a fiber placement head, known per se, comprising a compacting roller intended to come into contact against the tool to apply a band formed of one or more continuous flat fibers, and a guiding system for guiding one or more fibers on the roller, by relative movement of the application head relative to the laying up surface along different trajectories.”

As to claim 15, Hauber is silent as to whether the compaction roller is disposed downstream of the peening system.  
However, Hamlyn discloses that the compaction roller is disposed downstream of the peening system.  See paragraph 0060, which recites “After producing the dry preform 101, a felt 4 of nonwoven filaments or fibers 40 is applied to a first main face 111 of the dry preform, and the preform thus equipped with the felt is subjected to a needling operation, such as diagrammatically illustrated in FIG. 3, by passing through a needling device or needler 5.” See especially Figures 11 and 12.

    PNG
    media_image1.png
    500
    580
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the compaction roller is disposed downstream of the peening system in order in order to increase the cohesion of the dry preform for the subsequent impregnation step, and thus to avoid delamination of the preform during impregnation, especially in the case of injection of impregnation polymer.

As to claim 16, Hauber as modified by Hamlyn does not disclose the compaction roller is disposed upstream of the peening system.  Hauber discloses the compaction roller; Hamlyn discloses that the compaction roller is disposed downstream of the peening system.  
However, rearrangement of parts is obvious.  MPEP 2144.04.  In this case, two (or three) locations are possible.  Either the compacting can occur first such that the compaction roller is upstream the shot peening, or the shot peening can occur first such that the compaction roller is downstream the peening system. (The third, less likely, is that both occur at the same location).  A person of ordinary skill would be well motivated to experiment or select either the upstream or downstream option given the limited number of placement options.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention whether the compaction roller is disposed upstream of the peening system as an obvious rearrangement of the limited number of parts in the arrangement of the roller of Hauber and peening system of Hamlyn and in order to increase the cohesion of the dry preform for the subsequent impregnation step, and thus to avoid delamination of the preform during impregnation, especially in the case of injection of impregnation polymer.

As to claim 17, Hauber discloses a polymer dispensing system, the polymer dispensing system being used to dispense additional polymer between the first ply and the second ply of the thermoplastic composite tape.  See paragraph 0045, disclosing “A filament polymer dispensing system 205 dispenses a polymer filament 231. The polymer filament 231 is dispensed from filament supply 207 and melts as it enters the HAZ 202, The polymer filament 231 forms a bead on the previously applied tape. The HAZ raises the currently applied tape 208, polymer, and the previously applied tape 216 to a temperature suitable to affect a bond between the layers. Currently applied tape 208 is then compacted to (pressed against) previously applied tape 216 with the polymer 231 disposed between them, by compaction roller 210, causing a strong bond to form between tape ply 208 and tape ply 216. In some embodiments, the filament comprises a PEEK filament.”  See also paragraph 0049, disclosing “instead of a filament polymer dispensing system, a powdered polymer dispensing system 237 is used to dispense powdered polymer 247.”  See also paragraph 0050, disclosing “instead of a filament polymer dispensing system, molten polymer dispensing system 241 is used to dispense polymer 251.”

As to claim 28, Hauber does not disclose that the peening is performed onto the second ply and the first ply of thermoplastic composite tape not comprising a metallic layer.
However, Hamlyn discloses that the peening is performed onto the second ply and the first ply of thermoplastic composite tape not comprising a metallic layer.  Hamlyn teaches the use of dry preforms and filaments.  See paragraph 0029-0030, disclose thermoplastic polymers and thus disclosing that the second ply and the first ply of thermoplastic composite tape not comprising a metallic layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening is performed onto the second ply and the first ply of thermoplastic composite tape not comprising a metallic layer in order to increase the cohesion of the dry preform for the subsequent impregnation step, and thus to avoid delamination of the preform during impregnation, especially in the case of injection of impregnation polymer.

As to claim 29, Hauber does not disclose that the first ply and second ply of thermoplastic composite tape are dispensed while being heated by the heating system.
However, Hamlyn discloses that the first ply and second ply of thermoplastic composite tape are dispensed while being heated by the heating system.  See paragraph 0039, disclosing “The forming is carried out with heat, the initial preform being heated to a forming temperature before and/or during forming in order to increase the formability of the preform.”  Paragraph 0039 discloses that “the head 3 is preferably equipped with a heating system (not shown), for example of the IR lamp or laser type, in order to heat the binder during the application of the fibers, and thus allow at least an adhesion of the fibers of the different plies.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first ply and second ply of thermoplastic composite tape are dispensed while being heated by the heating system in order to allow at least an adhesion of the fibers of the different plies as taught by Hamlyn.

As to claim 30, Hauber does not disclose that the peening of the second ply onto the first ply using the peening system is performed when at least the second ply is heated.
However, Hamlyn discloses that that the peening of the second ply onto the first ply using the peening system is performed when at least the second ply is heated.  See paragraph 0058, disclosing “In the particular case of fibers pre-provided with binder, the head 3 is preferably equipped with a heating system (not shown), for example of the IR lamp or laser type, in order to heat the binder during the application of the fibers, and thus allow at least an adhesion of the fibers of the different plies.  The heating system heats the fibers before they are applied to the application surface, as well as the application surface or the fibers previously laid, upstream of the roller relative to the direction of the advancement of the head.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening of the second ply onto the first ply using the peening system is performed when at least the second ply is heated in order to allow at least an adhesion of the fibers of the different plies as taught by Hamlyn.

As to claim 31, the apparatus of Hauber and Hamlyn is capable of operation such that the peening of the second ply onto the first ply using the peening system is performed when at least the second ply is at or above 143 degrees Celsius.  Paragraph 0074 discloses that the fibers have “a melting point greater than 200.degree.  C.”

As to claim 32, the apparatus of Hauber and Hamlyn is capable of operation  that the peening of the second ply onto the first ply using the peening system is performed when at least the second ply ranges from 143 degrees Celsius to 500 degrees Celsius.  Paragraph 0074 discloses that the fibers have “a melting point greater than 200.degree.  C.”

Claims 3, 4, 5, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Hamlyn (WO2018060559A1, English equivalent available as US20190224925A1) as applied to claims 1-2 and 14-17 and 28-32 above, and further in view of Coates (US 20170129180 A1) and Westre (US 20040081849 A1).

As to claim 3, Hauber and Hamlyn as incorporated does not disclose that the peening system comprises a shot peening system.
However, Westre discloses that the peening system comprises a shot peening system.  See paragraphs 0024-25, disclosing shot peening.  Westre discloses a peening system for metallic and fiber laminate layers.  Paragraph 0023 teaches that:
The peened regions 40 and 41 cause the outer metallic laminate layers 24 and 25 to be subjected to residual compressive stresses. The shot 36 is forced into the outer metallic laminate layers 24 and 25. It will be appreciated that impinging shot 36 onto the surface of the outer metallic layers 24 and 25 creates small indentations on the outer metallic layers 24 and 25, thereby causing the outer metallic layers 24 and 25 to grow or stretch. The stretching of the outer metallic laminate layers 24 and 25 tends to stretch, to a lesser extent, the fiber laminate layers 30 that are attached to the outer metallic laminate layers 24 and 25. As a result, the fiber laminate layers 30 are subjected to residual tensile stresses. Advantageously, the fiber laminate layers 30 do not stretch as much as the outer metallic laminate layers 24 and 25 because the cumulative thickness of the fiber layers 30 is large in relation to the metallic out layers 24 and 25. Because the fiber laminate layers 24 stretch less than the outer metallic laminate layers, the fiber laminate layers 30 tend to restrain or mitigate growth or stretching of the outer metallic laminate layers 24 and 25 that are being peened. Advantageously, restraint or mitigation of growth or stretching of the outer metallic laminate layers 24 and 25 prevents the outer metallic laminate layers 24 and 25 from growing or stretching so much that they are subject to residual tensile stresses. Instead, restraint or mitigation by the fiber laminate layers 30 of growth or stretching of the outer metallic laminate layers 24 and 25 maintains residual stresses of the outer metallic laminate layers 24 and 25 in compression. By being subjected to residual compressive stresses, according to the present invention the outer metallic laminate layers 24 and 25 advantageously are able to withstand higher stresses or an increased number of fatigue cycles before the onset of crack initiation.

Thus, Westre discloses that shot peening would allow the end laminate to advantageously be able to withstand higher stresses or an increased number of fatigue cycles before the onset of crack initiation. Additionally, Coates discloses that heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece include “shot blasting, peening or micro-peening, needle peening, laser peening”.  See paragraph 0015.  See also paragraph 0127-129, teaching that “a method of processing a work piece comprising: [0128] i) using a first processing head, which may have a first deposition characteristic to lay down material having a first set of properties; [0129] ii) processing the article being created by at least one of laser ablation, drilling, marking, cladding, inspection, 3D scanning, heat treatment, hammering, scarifying, shot blasting, peening or micro-peening, needle peening, or rolling, the method including a plurality of processing steps carried out on the work piece.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises a shot peening system because Coates discloses that shot peening (called shot blasting) is an alternative surface modification technique to needle peening, and because Westre discloses that shot peening is a known modification technique for laminates utilizing 

As to claim 4, Westre as incorporated discloses that the shot peening system comprises a plurality of metal particles.  See paragraph 0025, disclosing “steel shot”

As to claim 5, Westre as incorporated discloses that the shot peening system comprises a plurality of glass particles.  See paragraph 0025, disclosing “glass shot”

As to claim 6, Westre as incorporated discloses that the shot peening system comprises a plurality of ceramic particles.  See paragraph 0025, disclosing “Additionally, other traditional and non-traditional mediums for shot peening are also suitably used, such as, without limitation, water and laser. Other traditional and non-traditional mediums suitably include ice, ceramics, plastics, other metals, and organic materials.”

As to claim 7, Hauber and Hamlyn as incorporated does not disclose that the peening system comprises an ultrasonically driven peening system.  
However, Coates discloses that the peening system comprises an ultrasonically driven peening system.  See paragraph 0176, disclosing “In some preferred embodiments the pressure treatment is intermittent.  Preferably the pressure treatment is by means of one or more impacts on the surface of the deposited material.  The movement may be mechanical or may be ultrasonic.  Mechanical movement may be generated by the machine tool or by the processing head.  The movement may be generated by actuation of pins in the head.  The actuation of the pins may be simultaneous or may be sequential.  Preferably coolant fluid is supplied to the processing head to keep the pins cool.”  See also paragraph 0077, disclosing a micropeening system and teaching that “Alternatively the movement may be ultrasonically generated.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises an ultrasonically driven peening system because Coates teaches that ultrasonic driven peening systems are a known alternative for a driving system.

As to claim 8, Hauber and Hamlyn as incorporated does not disclose that the peening system comprises an electronically actuated peening system.
However, Coates discloses that the peening system comprises an electronically actuated peening system.  See paragraph 0164, disclosing “In a preferred embodiment the head may be arranged to activate one or more peening pins to add pressure in the wake of an area treated by the processing head.  The processing may be by means such as a laser.  Desirably a plurality of pins can be activated.  In a preferred embodiment activation of the pins is arranged to be countercyclical to a laser pulsing frequency.  In other embodiments the energy source may be an arc, an electron beam, microwaves, induction heaters or other similar energy sources.  These stress reduction techniques can be enhanced by choosing build strategies which distribute the stresses in a balanced way, such as using build patterns (where the desired end geometry is amenable to it) which are thin walled and symmetrical.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises an electronically actuated peening system 

Claims 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Hamlyn (WO2018060559A1, English equivalent available as US20190224925A1) as applied to claims 1-2 and 14-17 and 28-32 above, and further in view of Mark (US 20140291886 A1)

As to claim 9, Hauber does not disclose a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage of the dispensed second ply of thermoplastic composite tape.
However, Mark makes obvious a computer control system (controller 20), wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage (“voids detected in the part”) of the dispensed second ply of thermoplastic composite tape.  See paragraph 0143, disclosing “In one particular embodiment, and as depicted in the figure, a laser range finder 15, or other appropriate sensor, is used to scan the section ahead of the heated extrusion nozzle in order to correct the Z height of the nozzle, or fill volume required, to match a desired deposition profile.  This measurement may also be used to fill in voids detected in the part.  Additionally, the range finder 15, or another range finder could be used to measure the part after the material is extruded to confirm the depth and position of the deposited material.”  Hauber, as noted in claim 1 above, utilizes a computer control system with a memory and processor.
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention to utilize a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage of the dispensed second ply of thermoplastic composite tape in order to correct and match a desired deposition profile.

As to claim 12, Hauber discloses that the computer control system comprises at least one camera (see paragraph 0048, disclosing Image acquisition device (e.g. camera) 232).

As to claim 13, Hauber does not disclose that the computer control system comprises at least one laser scanner.
However, Mark as incorporated in claim 9 above discloses that the computer control system comprises at least one laser scanner (“laser range finder 15”).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention that the computer control system comprises at least one laser scanner in order to correct and match a desired deposition profile.


Allowable Subject Matter
Claims 26-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 26, the prior art of record does not disclose the additional limitation of “a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a peening impact depth of the dispensed second ply of thermoplastic composite tape”.  
With respect to claim 27, the prior art of record does not disclose the additional limitation of “a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a peening impact density of the dispensed second ply of thermoplastic composite tape”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 10, the prior art of record does not disclose the additional limitation of “further comprising a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a peening impact depth of the dispensed second ply of thermoplastic composite tape” in combination with the limitations of parent claim 10.
With respect to claims 11, the prior art of record does not disclose the additional limitation of “further comprising a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a peening impact density of the dispensed second ply of thermoplastic composite tape.”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A computer control system” does not invoke 112(f) because a processor and a memory with instructions is sufficient structure.